DETAILED ACTION
This office action is in response to Applicant’s arguments and amendments filed on February 22, 2022. The application contains claims 1-20: 
Claims 4, 5, 9, 10, 16, and 17 are cancelled
Claims 1-3, 6-8, 11-15, and 18-20 are allowed

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given by email on May 09, 2022 following a telephone interview with Sterlon R. Mason (Reg. No. 41,179) on May 05, 2022. The examiner-initiated interview summary, the examiner’s amendment, and the email authorization for entry of the examiner’s amendment have all been attached to this office action.

The application has been amended as per the attached Examiner’s Amendment, the content of which has also been enclosed as follows: 



Examiner’s Amendment to the Claims
1. 	(Currently Amended) A computing device comprising: 
a hardware processor; and 
a machine-readable storage storing instructions executable by the processor to: 
receive a database query for an approximate aggregation of a numerical value of a plurality of records stored in a table, wherein the table includes a plurality of rows representing the plurality of records and a plurality of fields representing elements for each record of the plurality of records, the plurality of fields at least including a numerical value field for the numerical value and a first filter value field for a filter value; 
prior to receiving the database query: 
for each record of the plurality of records: 
generate a random number; 
divide the random number by an importance value of the record to determine the filter value of the record;
calculate a logarithm of a result of dividing the random number by the importance value to obtain a first result; 
convert the logarithm to a byte data format to obtain a second result; and 
store the second result in the first filter value field of the record;
in response to the database query, determine a count of records that have filter values within an importance threshold associated with the database query; 
determine the approximate aggregation of the numerical value based on the count of records and the importance threshold associated with the database query; and
create an index for the table according to the first filter value field for each of the records. 

2. 	(Original) The computing device of claim 1, the instructions executable by the processor to: 
calculate the approximate aggregation of the numerical value by dividing the count of records by the importance threshold associated with the database query. 

3. 	(Original) The computing device of claim 1, wherein the importance threshold is specified by a parameter included in the database query. 

4. 	(Canceled) 

5. 	(Canceled) 

6. 	(Currently Amended) The computing device of claim [[4]]1, wherein the approximate aggregation of the numerical value is an approximate sum, and wherein the importance value is equal to the numerical value for each record.

7. 	(Currently Amended) The computing device of claim [[4]]1, wherein the first filter value field is associated with approximate sum queries, and wherein each record includes a second filter value field associated with approximate aggregation queries that are different from the approximate sum queries.

8. 	(Currently Amended) A non-transitory machine-readable storage medium storing instructions that upon execution cause a processor to:
receive a database query for an approximate aggregation of a numerical value of a plurality of records stored in a table, wherein the table includes a plurality of rows representing the plurality of records and a plurality of fields representing elements for each record of the plurality of records, the plurality of fields at least including a numerical value field for the numerical value and a first filter value field for a filter value;
prior to receiving the database query: 
for each record of the plurality of records: 
generate a random number; 
divide the random number by an importance value of the record to determine the filter value of the record;
calculate a logarithm of a result of dividing the random number by the importance value to obtain a first result; 
convert the logarithm to a byte data format to obtain a second result; and 
store the second result in the first filter value field of the record;
in response to the database query, determine a count of records that have filter values within an importance threshold associated with the database query; 
determine the approximate aggregation of the numerical value based on the count of records and the importance threshold associated with the database query; and
create an index for the table according to the first filter value field for each of the records. 

9. 	(Canceled) 

10. 	(Canceled) 

11.  (Currently Amended) The non-transitory machine-readable storage medium of claim [[9]]8, wherein the approximate aggregation of the numerical value is an approximate sum, and wherein the importance value is equal to the numerical value for each record.

12.  (Currently Amended)	The non-transitory machine-readable storage medium of claim [[9]]8, wherein the first filter value field is associated with approximate sum queries, and wherein each record includes a second filter value field associated with  approximate mean queries and a third filter value field associated with approximate variance queries.

13.  (Original)	The non-transitory machine-readable storage medium of claim 8, wherein the instructions further cause the processor to:
calculate the approximate aggregation of the numerical value by dividing the count of records by the importance threshold associated with the database query.

14. 	(Original) The non-transitory machine-readable storage medium of claim 8, wherein the importance threshold is specified by a configuration setting of a database management system. 

15.  (Currently Amended) A computer implemented method, comprising:
receiving, by a database management system, a database query for an approximate aggregation of a numerical value of a plurality of records stored in a table, wherein the table includes a plurality of rows representing the plurality of records and a plurality of fields representing elements for each record of the plurality of records, the plurality of fields at least including a numerical value field for the numerical value and a first filter value field for a filter value;
prior to receiving the database query: 
for each record of the plurality of records: 
generate a random number; 
divide the random number by an importance value of the record to determine the filter value of the record;
calculate a logarithm of a result of dividing the random number by the importance value to obtain a first result; 
convert the logarithm to a byte data format to obtain a second result; and 
store the second result in the first filter value field of the record;
in response to receipt of the database query, determining, by the database management system, a count of records that have filter values within an importance threshold associated with the database query; and
determining, by the database management system, the approximate aggregation of the numerical value based on the count of records and the importance threshold associated with the database query,
creating an index for the table according to the first filter value field for each of the records.

16.	 (Canceled) 

17. 	(Canceled) 

18. 	(Currently Amended) The computer implemented method of claim [[16]]15, wherein the approximate aggregation of the numerical value is an approximate sum, and wherein the importance value is equal to the numerical value for each record.

19. 	(Original) The computer implemented method of claim 15, wherein determining the approximate aggregation of the numerical value comprises dividing the count of records by the importance threshold associated with the database query.

20.	 (Original) The computer implemented method of claim 15, wherein the importance threshold is specified by a parameter included in the database query.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-3, 6-8, 11-15, and 18-20 are allowable over the prior art of record. The closest prior art of record: 
Ding et al. (Sample + Seek: Approximating Aggregates with Distribution Precision Guarantee) teaches
a computing device comprising: 
a hardware processor; and 
a machine-readable storage storing instructions executable by the processor to: 
receive a database query for an approximate aggregation of a numerical value of a plurality of records, wherein each record includes the numerical value and a filter value; 
in response to the database query, determine a count of records that have filter values within an importance threshold associated with the database query; and 
determine the approximate aggregation of the numerical value based on the count of records and the importance threshold associated with the database query.

The reasons for allowance of these claims are that the prior art of record or any other combination thereof neither anticipates, nor renders obvious the recited combination as a whole, including but not limited to subject matter indicated in independent claim 1 and equivalently in independent claims 8 and 15 as follows:
The combination of specific limitations as recited in the claimed context.

Dependent claims 2, 3, 6, 7, 11-14, and 18-20 are allowable at least for the reasons recited above including all the limitations of the allowable independent base claim upon which they depend.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOQIN HU whose telephone number is (571)272-1792.  The examiner can normally be reached on Monday-Friday 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOQIN HU/Examiner, Art Unit 2168                                                                                                                                                                                                        


/ANHTAI V TRAN/Primary Examiner, Art Unit 2168